Stephens, J.
1. A cropper is one wlio works for wages payable in part of the crop produced, and is a laborer, and, as such, may maintain a laborer’s lien upon the crop as the property of his employer. Civil Code (1910), §§ 3705, 3707, 3334, 3335; McElmurray v. Turner, 86 Ga. 215 (12 S. E. 359); Lewis v. Owens, 124 Ga. 228 (52 S. E. 333); Faircloth v. Webb, 125 Ga. 230 (53 S. E. 592); Garrick v. Jones, 2 Ga. App. 382.
2. A laborer who is entitled to the earnings of his wife.and minor child may assert a lien in his own name and for his own use for labor contracted for and performed by them. McElmurray v. Turner, supra; Cox v. Adams, 5 Ga. App. 296 (63 S. E. 60).
3. In a suit to foreclose a laborer’s lien for labor performed by his daughter, where the evidence is silent as to her minority, but where she was present in court as a witness, in full view of the judge and jury, who from observation might have determined that she was a minor, a verdict found for the plaintiff, in so far as it is predicated' upon the minority of the daughter, is not without evidence to support it.
4. The affidavit of foreclosure of the laborer’s lien in this ease contains *738sufficient allegations to entitle the affiant to a laborer’s lien upon the property levied on. The evidence is sufficient to authorize a recovery by the plaintiff for labor performed by himself and his wife and minor daughter, and also to establish the plaintiff’s right to a' lien upon the property levied on.
Decided October 2, 1924.
8. T. Brewton, W. 0. Warnell, for plaintiff in error.

Judgment affirmed.


Jenkins, P. J., and Bell, J., concur.